UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB (Mark One) x Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. For the quarterly period ended September 30, 2007. or o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. For the transition period from to. Commission file number 000-52665 BEDMINSTER CAPITAL CORP. (Exact name of registrant as specified in its charter) Nevada 20-8285508 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 90 Washington Valley Road, Bedminster, New Jersey 07921 (Address of principal executive offices) (Zip Code) (908)719-8941 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. YesxNoo State the number of shares outstanding of each of the issuer's classes of Class A Common Stock and Class B Common Stock, as of November 12, 2007 are 8,955,900 shares of Class A Common Stock and 2,154,000 shares of Class B Common Stock. BEDMINSTER CAPITAL CORP. FINANCIAL STATEMENTS INDEX PART I FINANCIAL INFORMATION Item 1. Financial Statements Item 2. Management’s Discussion and Analysis of Financial Condition Item 3. Control and Procedures PART II OTHER INFORMATION Item 1. Legal Proceedings Item 2. Changes in Securities Item 3. Defaults Upon Senior Securities Item 4. Submission of Matters to a Vote of Security Holders Item 5. Other Information Item 6. Exhibits and Reports on Form 8-K Item 1. Financial Information BASIS OF PRESENTATION The accompanying reviewed financial statements are presented in accordance with generally accepted accounting principles for interim financial information and the instructions to Form 10-QSB and item 310 under subpart A of Regulation S-B. Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. In the opinion of management, all adjustments (consisting only of normal occurring accruals) considered necessary in order to make the financial statements not misleading, have been included. Operating results for the nine months ended September 30, 2007 are not necessarily indicative of results that may be expected for the year ending December 31, 2007. The financial statements are presented on the accrual basis. 2 BEDMINSTER CAPITAL CORP. (A DEVELOPMENT STAGE COMPANY) CONDENSED FINANCIAL STATEMENTS AS OF SEPTEMBER 30, 2007 3 BEDMINSTER CAPITAL CORP (A DEVELOPMENT STAGE COMPANY) CONDENSED BALANCE SHEET AS OF SEPTEMBER 30, 2007 (UNAUDITED) ASSETS CURRENT ASSETS Cash $ 2,331 Total Current Assets 2,331 OTHER ASSETS Deposits 450 Total Other Assets 450 TOTAL ASSETS $ 2,781 LIABILITIES AND STOCKHOLDERS’ DEFICIT CURRENT LIABILITIES Accounts payable and accrued expenses $ 26,366 Line of Credit 79,429 Total Current Liabilities 105,795 STOCKHOLDERS’ DEFICIT Preferred stock, $0.0001 par value, 100,000,000 shares authorized, noneissued and outstanding, respectively - Common stock – Class A, $0.0001 par value, 200,000,000 shares authorized, 8,755,900shares issued and outstanding 876 Common stock – Class B, $0.0001 par value, 3,000,000 shares authorized, 2,154,000shares issued and outstanding 215 Additional paid in capital 67,282 Subscription Receivable - Accumulated deficit during development stage (171,387 ) Total Stockholders’ Deficit (103,014 ) TOTAL LIABILITIES AND STOCKHOLDERS’ DEFICIT $ 2,781 See accompanying notes to unaudited financial statements. 4 BEDMINSTER CAPITAL CORP (A DEVELOPMENT STAGE COMPANY) CONDENSED STATEMENTS OF OPERATIONS (UNAUDITED) For the Three Months Ended September, 30, 2007 For the Period from January 16, 2007 (Inception) to September 30, 2007 REVENUES $ - $ - OPERATING EXPENSES Professional fees 67,150 162,800 General and administrative 3,871 6,236 Total Operating Expenses 71,021 169,036 LOSS FROM OPERATIONS (71,021 ) (169,036 ) OTHER INCOME (EXPENSE) Interest (1,512 ) (2,351 ) Total Other Inocme (Expense) (1,512 ) (2,351 ) NET LOSS BEFORE INCOME TAXES (72,533 ) (171,387 ) Provision for Income Taxes - - NET LOSS $ (72,533 ) $ (171,387 ) Net loss per share - basic and diluted $ (0.01 ) $ (0.02 ) Weighted average number of shares outstanding during the period - basic and diluted 8,670,019 8,670,019 See accompanying notes to unaudited financial statements. 5 BEDMINSTER CAPITAL CORP. (A DEVELOPMENT STAGE COMPANY) CONDENSED STATEMENT OF STOCKHOLDERS’ DEFICIT FOR THE PERIOD FROM JANUARY 16, 2007 (INCEPTION) TO SEPTEMBER 30, 2007 (UNAUDITED) Accum Deficit During the Common Stock _A Common Stock -B Development Shares Amount Shares Amount APIC Stage Total Common stock issued to parent for cash ($0.0001/share) 8,753,900 $ 875 2,156,000 $ 215 $ 2,282 $ - $ 3,373 In-Kind contribution of services - 65,000 - 65,000 Conversion of Class B shares to Class A shares 2,000 - (2,000 ) - Net loss for the period January 16, 2007 (inception) to September 30, 2007 - (171,387 ) $ (171,387 ) September 30, 2007 Balance 8,755,900 $ 875 2,154,000 $ 215 $ 67,282 $ (171,387 ) $ (103,014 ) See accompanying notes to unaudited financial statements. 6 BEDMINSTER CAPITAL CORP. (A DEVELOPMENT STAGE COMPANY) CONDENSED STATEMENTS OF CASH FLOWS (UNAUDITED) For the Period from January 16, 2007 (Inception) to September 30, 2007 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ (171,387 ) Adjustments to reconcile net loss to net cash used in operating activities: In-kind contribution of services 65,000 Changes in operating assets and liabilities: Increase in accounts payable and accrued expenses 26,366 Increase in deposits (450 ) Net Cash Used In Operating Activities (80,471 ) CASH FLOWS FROM INVESTING ACTIVITIES - CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from issuance of common stock 3,373 Proceeds from lines of credit 79,429 Net Cash Provided By Financing Activities 82,802 NET INCREASE IN CASH 2,331 CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD - CASH AND CASH EQUIVALENTS AT END OF PERIOD $ 2,331 See accompanying notes to unaudited financial statements. 7 BEDMINSTER CAPITAL CORP. (A DEVELOPMENT STAGE COMPANY) NOTES TO FINANCIAL STATEMENTS AS OF SEPTEMBER 30, 2007 NOTE 1 SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES AND ORGANIZATION (A) Basis of presentation and Organization The accompanying consolidated, condensed unaudited financial statements are presented in accordance with generally accepted accounting principles for interim financial information and the instructions to Form 10-QSB and item 310 under subpart A of Regulation S-B. Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. In the opinion of management, all adjustments (consisting only of normal occurring accruals) considered necessary in order to make the financial statements not misleading, have been included. The financial statements are presented on the accrual basis.These financial statements should be read in conjunction with the Company's audited financial statements and the accompanying notes included in the Company's Form 10-SB filed with the SEC. The results of operations for the three month period ended September 30, 2007, are not necessarily indicative of the results to be expected for any subsequent quarter or for the entire fiscal year. Bedminster Capital Corp. (a development stage company) (the “Company”) was incorporated under the laws of the State of Nevada on January 16, 2007.The Company was organized to manage investment assets and provide trust services. BFC will provide institutions and high net worth individuals with trust and custodial services and related financial advisory services.The Company was a wholly owned subsidiary until the August 2007 spin off from Bedminster National Corp. Activities during the development stage include developing the business plan and raising capital. (B) Use of Estimates In preparing financial statements in conformity with generally accepted accounting principles, management is required to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the financial statements and revenues and expenses during the reported period.Actual results could differ from those estimates. (C) Cash Equivalents For the purpose of the cash flow statement, the Company considers all highly liquid investments with original maturities of three months or less at the time of purchase to be cash equivalents. 8 BEDMINSTER CAPITAL CORP. (A DEVELOPMENT STAGE COMPANY) NOTES TO FINANCIAL STATEMENTS AS OF SEPTEMBER 30, 2007 (D) Income Taxes The Company accounts for income taxes under the Statement of Financial Accounting Standards No. 109, “Accounting for Income Taxes” (“Statement 109”).Under Statement 109, deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases.Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled.Under Statement 109, the effect on deferred tax assets and liabilities of a change in tax rates is recognized in income in the period that includes the enactment date. (E) Business Segments The Company operates in one segment and therefore segment information is not presented. (F) Revenue Recognition Revenues are recognized as the services are performed.As of September 30, 2007, the Company had no revenues (G) Financial Instruments The Company’s financial instruments consist of cash, notes payable, and lines of credit.Unless otherwise noted, it is management’s opinion that the Company is not exposed to significant interest, currency or credit risks arising from these financial instruments.The fair value of these financial instruments approximates their carrying value, unless otherwise noted. (H) Long-Lived Assets The Company accounts for long-lived assets under the Statements ofFinancial Accounting Standards Nos. 142 and 144 "Accounting forGoodwill and Other Intangible Assets" and "Accounting for Impairmentor Disposal of Long-Lived Assets" ("SFAS No. 142 and 144"). Inaccordance with SFAS No. 142 and 144, long-lived assets, goodwill andcertain identifiable intangible assets held and used by the Companyare reviewed for impairment whenever events or changes incircumstances indicate that the carrying amount of an asset may not berecoverable. For purposes of evaluating the recoverability oflong-lived assets, goodwill and intangible assets, the recoverabilitytest is performed using undiscounted net cash flows related to the long-lived assets. 9 BEDMINSTER CAPITAL CORP. (A DEVELOPMENT STAGE COMPANY) NOTES TO FINANCIAL STATEMENTS AS OF SEPTEMBER 30, 2007 (I) Loss Per Share Basic and diluted net loss per common share is computed based upon the weighted average common shares outstanding as defined by Financial Accounting Standards No. 128, “Earnings Per Share.”There are no dilutive securities outstanding as of September 30, 2007. (K) Stock-Based Compensation In December 2004, the FASB issued SFAS No. 123(R), "Share-Based Payment," which replaces SFAS No. 123 and supersedes APB Opinion No. 25.Under SFAS No. 123(R), companies are required to measure the compensation costs of share-based compensation arrangements based on the grant-date fair value and recognize the costs in the financial statements over the period during which employees are required to provide services. Share-based compensation arrangements include stock options, restricted share plans, performance-based awards, share appreciation rights and employee share purchase plans. In March 2005 the SEC issued Staff Accounting Bulletin No. 107, or "SAB 107". SAB 107 expresses views of the staff regarding the interaction between SFAS No. 123(R) and certain SEC rules and regulations and provides the staff's views regarding the valuation of share-based payment arrangements for public companies. SFAS No. 123(R) permits public companies to adopt its requirements using one of two methods.On April 14, 2005, the SEC adopted a new rule amending the compliance dates for SFAS 123R. Companies may elect to apply this statement either prospectively, or on a modified version of retrospective application under which financial statements for prior periods are adjusted on a basis consistent with the pro forma disclosures required for those periods under SFAS 123. Effective January 1, 2006, the Company has fully adopted the provisions of SFAS No. 123R and related interpretations as provided by SAB 107.As such, compensation cost is measured on the date of grant at their fair value.Such compensation amounts, if any, are amortized over the respective vesting periods of the option grant.The Company applies this statement prospectively. (L) Recent Accounting Pronouncements In September 2006, the FASB issued SFAS No. 157, “Fair Value Measurements”. The objective of SFAS 157 is to increase consistency and comparability in fair value measurements and to expand disclosures about fair value measurements.SFAS 157 defines fair value, establishes a framework for measuring fair value in generally accepted accounting principles, and expands disclosures about fair value measurements. SFAS 157 applies under other accounting pronouncements that require or permit fair value measurements and does not require any new fair value measurements. The provisions of SFAS No. 157 are effective for fair value measurements made in fiscal years beginning after November 15, 2007. The adoption of this statement is not expected to have a material effect on the Company's future reported financial position or results of operations. 10 BEDMINSTER CAPITAL CORP. (A DEVELOPMENT STAGE COMPANY) NOTES TO FINANCIAL STATEMENTS AS OF SEPTEMBER 30, 2007 In September 2006, the FASB issued SFAS No. 158, “Employers’ Accounting for Defined Benefit Pension and Other Postretirement Plans – an amendment of FASB Statements No. 87, 88, 106, and 132(R)”. This statement requires employers to recognize the over-funded or under-funded status of a defined benefit postretirement plan (other than a multiemployer plan) as an asset or liability in its statement of financial position and to recognize changes in that funded status in the year in which the changes occur through comprehensive income of a business entity or changes in unrestricted net assets of a not-for-profit organization. This statement also requires an employer to measure the funded status of a plan as of the date of its year-end statement of financial position, with limited exceptions. The provisions of SFAS No. 158 are effective for employers with publicly traded equity securities as of the end of the fiscal year ending after December 15, 2006. The adoption of this statement is not expected to have a material effect on the Company's future reported financial position or results of operations. In February 2007, the Financial Accounting Standards Board (FASB) issued SFAS No. 159, “The Fair Value Option for Financial Assets and Financial Liabilities
